Case: 09-30941     Document: 00511190377          Page: 1    Date Filed: 07/30/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 30, 2010
                                     No. 09-30941
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

GRENSTEDT M. WINTERS,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 6:08-CR-175-1


Before SMITH, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
        Grenstedt M. Winters appeals the 27-month sentence imposed following
his guilty plea conviction for theft of public money in violation of 18 U.S.C. § 641.
Winters’s within-guidelines sentence was imposed consecutively to an
undischarged, five-year state sentence. He contends that the consecutive nature
of his sentence rendered it substantively unreasonable because it was greater
than necessary to achieve the sentencing goals set forth in 18 U.S.C. § 3553(a).
Specifically, Winters argues that the district court overstated his criminal

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30941   Document: 00511190377 Page: 2        Date Filed: 07/30/2010
                                No. 09-30941

history, overemphasized the need to afford adequate deterrence to criminal
conduct, and failed to account for the need to provide restitution.
      Sentences are reviewed under an abuse of discretion standard for
procedural error and substantive reasonableness. Gall v. United States, 552
U.S. 38, 51 (2007). Winters does not argue that the district court committed any
procedural error; thus, we need only review the substantive reasonableness of
the sentence. See United States v. Brantley, 537 F.3d 347, 349 (5th Cir. 2008).
“[A] rebuttable presumption of reasonableness . . . applies to a consecutive
sentence imposed within the parameters of the advisory federal guidelines.”
United States v. Candia, 454 F.3d 468, 473 (5th Cir. 2006). The presumption of
reasonableness includes “an inference that the district court considered the
appropriate sentencing factors” set forth in § 3553(a) in determining whether to
impose a concurrent or consecutive sentence. Candia, 454 F.3d at 474; 18 U.S.C.
§ 3584(b). “The presumption is rebutted only upon a showing that the sentence
does not account for a factor that should receive significant weight, it gives
significant weight to an irrelevant or improper factor, or it represents a clear
error of judgment in balancing sentencing factors.” United States v. Cooks, 589
F.3d 173, 186 (5th Cir. 2009), cert. denied, 130 S. Ct. 1930 (2010).
      The within-guidelines sentence is entitled to a presumption of
reasonableness. See Candia, 454 F.3d at 473. Winters’s disagreement with the
weight the district court gave to his criminal history and the need to afford
adequate deterrence is insufficient to rebut that presumption. See Cooks, 589
F.3d at 186. Winters engaged in sustained criminal activity before and after he
committed the instant offense. Shortly before he committed the instant offense,
Winters was sentenced to a total of 18 months in jail and five years of
imprisonment, suspended. Nevertheless, he continued to engage in criminal
activity. Moreover, the district court’s implicit decision to give more weight to
those factors than to the need to provide restitution was not unreasonable in
light of Winters’s extensive criminal history and pattern of recidivism. See

                                        2
  Case: 09-30941   Document: 00511190377 Page: 3      Date Filed: 07/30/2010
                               No. 09-30941

Candia, 454 F.3d at 476. As Winters has not demonstrated that the sentence
was an abuse of discretion, the judgment of the district court is AFFIRMED.




                                     3